                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
                                          Case No. 2:16-cv-13040
           Plaintiff,                     District Judge Avern Cohn
                                          Magistrate Judge Anthony P. Patti
v.

ELITE HEALTH CENTERS, INC., ELITE
CHIROPRACTIC, P.C., ELITE
REHABILITATION, INC., MIDWEST
MEDICAL ASSOCIATES, INC., PURE
REHABILITATION, INC., DEREK L.
BITTNER, D.C., P.C., MARK A. RADOM,
DEREK LAWRENCE BITTNER, D.C.,
RYAN MATTHEW LUKOWSKI, D.C.,
MICHAEL P. DRAPLIN, D.C., NOEL H.
UPFALL, D.O., MARK J. JUSKA, M.D.,
SUPERIOR DIAGNOSTICS, INC.,
CHINTAN DESAI, M.D., MICHAEL J.
PALEY, M.D., DEARBORN CENTER
FOR PHYSICAL THERAPY, L.L.C.,
MICHIGAN CENTER FOR PHYSICAL
THERAPY, INC., and JAYSON ROSETT

           Defendants.
_________________________/

ORDER REGARDING STATE FARM MUTUAL’S MOTION FOR ORDER
 TO SHOW CAUSE AS TO WHY ANTONIO SPRATT SHOULD NOT BE
    HELD IN CONTEMPT (DE 379), AND SETTING SHOW CAUSE
               HEARING FOR MARCH 22, 2019
I.    Procedural Background

      On or about January 10, 2019, Plaintiff State Farm Mutual Automobile

Insurance Company (“State Farm Mutual”) filed a motion to show cause against

non-party Antonio Spratt for failure to appear at his October 30, 2018 deposition.

(DE 379.) State Farm Mutual asserts in its motion that Darlene Spratt, along with

her husband Antonio Spratt (hereinafter “Spratt”), were involved in a “scheme”

whereby they obtained unapproved police reports from a Detroit police officer

(before they were publicly available from lawful sources), and then sold those

unapproved police reports to Defendant Jayson Rosett, and his father Robert

Rosett, who in turn used those reports to solicit accident victims to be represented

by Michael Morse and other personal injury attorneys. (Id.)

      State Farm Mutual asserts in its motion that it served a subpoena on Spratt

for a deposition scheduled for September 6, 2018. (DE 379 at 9, citing DEs 379-5,

379-6.) He appeared for his scheduled deposition, without counsel. However,

after providing some testimony, he changed his mind about proceeding without a

lawyer and wanted to postpone the deposition so that he could hire one. (Id. citing

DE 379-7.) After several email communications between counsel for State Farm

Mutual and Spratt over the next few weeks to attempt, unsuccessfully, to continue

the deposition, and payment of the witness fees to Spratt for his attendance at the

September 6th deposition, State Farm Mutual served a new deposition subpoena on

                                          2
 
him on October 4, 2018, which noticed the continuation of his deposition for

October 30, 2018. (Id. at 9-10, citing DEs 379-8 through 379-12.) State Farm

Mutual emailed Spratt twice over the next two weeks to confirm that his deposition

would proceed as noticed, but received no response to either email. (Id. at 10,

citing DE 379-13.) Spratt did not appear for his deposition on October 30, 2018.

(Id. citing DE 379-14.) State Farm Mutual again tried, unsuccessfully, to re-

schedule Spratt’s deposition. (Id. citing DE 379-15.)

      State Farm Mutual had also served on Spratt a subpoena for documents on

August 9, 2018 related to the alleged “scheme” involving the sale of unapproved

police reports, but he did not respond. (Id. at 11, n.2, citing DE 379-19.) On

November 9, 2018, State Farm Mutual sent a letter to Spratt via email, overnight

courier and first class mail stating it would file a motion to compel if he did not

respond to the document subpoena. (Id. citing DE 379-20.) Spratt did not respond

to the subpoena or to State Farm Mutual’s letter. (Id.)

      State Farm Mutual then requested from the Court leave to file a motion for

an order to show cause why Spratt should not be held in contempt for failing to

appear at his October 30, 2018 deposition, which the Court granted. (DE 347, 379-

17.) Accordingly, State Farm Mutual filed the instant motion, requesting that the

Court order Antonio Spratt to show cause why he should not be held in contempt

for failing to appear for the continuation of his deposition for his lack of response

                                           3
 
to the document subpoena.. (DE 379.)1 Spratt has not responded to this motion,

which was duly served upon him. (Id. at 14).

II.           Federal Rule of Civil Procedure 45

              Federal Rule of Civil Procedure 45 govern subpoenas and the discovery of

information from third parties, including subpoenas commanding attendance at a

deposition. Fed. R. Civ. P. 45(a)(1)(B). Rule 45(g) provides that the court “may

hold in contempt a person who, having been served, fails without adequate excuse

to obey the subpoena or an order related to it.” Fed. R. Civ. P. 45(g). Whether to

hold a party in contempt is within the sound discretion of the district court, but it is

a power that “should not be used lightly.” Elec. Workers Pension Trust Fund of

Local Union 58, IBEW v. Gary’s Elec. Serv. Co., 340 F.3d 373, 378 (6th Cir.

2003). A party seeking to establish contempt must produce “clear and convincing

evidence” showing that the party opposing contempt violated a “‘definite and

specific order of the court requiring him to perform or refrain from performing a

particular act or acts with knowledge of the court’s order.’” Id. at 378 (citation

omitted). Once the moving party establishes its prima facie case, “the burden

shifts to the contemnor who may defend by coming forward with evidence


                                                            
1
 State Farm Mutual explained in its motion that it intended to file the instant
motion in November, but the Court entered an order staying the case on November
16, 2018. The stay was lifted January 8, 2019, and State Farm Mutual then
promptly filed the instant motion. (Id. at 2.)
                                          4
 
showing that he is presently unable to comply with the court’s order.” Id. (citation

omitted). When evaluating an alleged contemnor’s failure to comply with a court

order, the court “also consider[s] whether the [individual] ‘took all reasonable

steps within [his or her] power to comply with the court’s order.’” Id. (citation

omitted).

III.   Order

       Upon consideration, State Farm Mutual and non-party Antonio Spratt are

ordered to appear before the Court for a show cause hearing on State Farm

Mutual’s motion (DE 379) on March 22, 2019, at 9:15 a.m. in courtroom 251, at

which non-party Antonio Spratt must explain why he should not be held in

contempt for failing to respond to and appear in response to State Farm Mutual’s

document and deposition subpoenas, unless the parties are able to resolve this

motion by stipulated order in advance of the hearing and so inform the Court in

writing. Failure to appear for the hearing may result in a bench warrant being

issued for Antonio Spratt’s arrest and/or an order holding him in civil contempt.

State Farm Mutual shall certify to the Court in writing that a copy of this Order has

been served upon Spratt by email, first class mail and overnight courier within

three business days of its issuance.

       IT IS SO ORDERED.



                                          5
 
Dated: March 8, 2019                   s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 8, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




 




                                         6
 
